DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sakamoto et al. (WO2016/139799); hereinafter: “Sakamoto”.  The equivalent US Patent Document (US 10801368) to be referenced hereinafter.
In Reference to Claim 1
Sakamoto teaches:
A turbine housing(4) connected to a bearing housing(6) rotatably supporting a rotating shaft(16 via bearing 18) of a turbine wheel(2), the turbine housing comprising: 
a housing part(32,33,34) having a first inner circumferential side wall portion(see annotated figure below), a first outer circumferential side wall portion(see annotated figure below), and a first bottom surface part(see annotated figure below) and forming a spiral space extending around the rotating shaft(32,33,34 at least partly form a spiral space extending around the shaft 16); 
a flow passage part(30) having a second inner circumferential side wall portion(see annotated figure below), a second outer circumferential side wall portion(see annotated figure below), and a second bottom surface part(see annotated figure below), disposed in the spiral space(Fig 1), and forming a spiral exhaust gas flow passage(scroll flow path 14) in which exhaust gas introduced from an exhaust gas introduction port flows(Col 6, ll. 30-35); and 
a nozzle part(12) guiding the exhaust gas introduced into the exhaust gas flow passage to the turbine wheel connected to the rotating shaft(see flow arrows in annotated Fig 1), wherein 
a heat-shielding space(space between 30 and 32,33,34; see annotated figure below) is formed between an inner circumferential surface of the housing part(inner surface of 32) and an outer circumferential surface of the flow passage part(outer surface of 30), 
the flow passage part has an inner circumferential side flange part protruding from the second inner circumferential side wall portion to an inner circumferential side in a radial direction of the rotating shaft(see annotated figure below) and an outer circumferential side flange part protruding from the second outer circumferential side wall portion to an outer circumferential side in the radial direction(see annotated figure below), and 
the inner circumferential side flange part is fixed between the nozzle part and the housing part(as shown in annotated figure below, the inner circumferential side flange part is fixed between 12 and 32) in a state where an annular seal part(24) elastically deformable in a direction(O1) along the rotating shaft is interposed between the inner circumferential side flange part and the nozzle part(see Fig 1-2) and the outer circumferential side flange part is fixed between the nozzle part and the housing part(as shown in the annotated figure the outer circumferential side flange part is fixed to 33 radially between 12 and at least a portion of 32).  

    PNG
    media_image1.png
    753
    1067
    media_image1.png
    Greyscale

In Reference to Claim 2
Sakamoto teaches:
The turbine housing according to Claim 1(see rejection of claim 1 above), wherein the heat-shielding space is formed between the first inner circumferential side wall portion and the second inner circumferential side wall portion, between the first outer circumferential side wall portion and the second outer circumferential side wall portion, and between the first bottom surface part and the second bottom surface part, respectively(clearly shown in the annotated figure above).  
In Reference to Claims 3 and 6
Sakamoto teaches:
The turbine housing according to Claims 1 and 2(see rejection of claims 1 and 2 above), wherein the exhaust gas introduction port is formed at the housing part(Fig 9, Col 6, ll. 30-35), the flow passage part has an opening portion being open toward the exhaust gas introduction port(as shown in Fig 9, the flow passage part 032 opens toward the exhaust gas introduction port), and the second inner circumferential side wall portion forms an inner circumferential side seal region by contact with the first inner circumferential side wall portion(at 36, see Fig 2), the second outer circumferential side wall portion forms an outer circumferential side seal region by contact with the first outer circumferential side wall portion(at 33, see Fig 2), and the second bottom surface part forms a bottom surface side seal region by contact with the first bottom surface part at the exhaust gas introduction port(as shown in Fig 9, the bottom surfaces of 030 and 032 indirectly contact one another at the exhaust gas introduction port flange).  

In Reference to Claims 4, 7 and 8
Sakamoto teaches:
The turbine housing according to Claims 1-3(see rejection of claims 1-3 above), further comprising: a heat-shielding member(30 is a heat shielding member) with which the heat-shielding space is filled(the heat shielding space is filled with air).  
In Reference to Claims 5 and 9-11
Sakamoto teaches:
A turbo charger(100) comprising: a bearing housing(6) rotatably supporting a rotating shaft(16, via bearing 18) of a turbine wheel(2); and 
the turbine housing according to Claims 1-4(see rejection of claims 1-4 above) connected to the bearing housing(via bolt 26, Fig 1-2).  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
All references cited for teaching similar insulated turbine casings.
US 20060133931 A1	Burmester; Hermann et al.
US 20200056628 A1	SAKUMA; Shigeyoshi et al.
US 20200200073 A1	UEMURA; Akihito et al.
US 20020085932 A1	Loffler, Paul  et al.
US 20200182257 A1	UEMURA; Akihito et al.
US 20200309144 A1	UEMURA; Akihito et al.
US 9850777 B2		Uesugi; Tsuyoshi

US 10677096 B2		Hoßbach; Björn et al.
US 10240485 B2		Grussmann; Elmar
US 7234302 B2		Korner; Thomas
US 8382429 B2		Grussmann; Elmar et al.
US 9841033 B2		Henke; Waldemar et al.
US 8628296 B2		Grussmann; Elmar et al.
US 8726655 B2		Smatloch; Christian et al.
US 10094243 B2		Grussmann; Elmar
US 3310940 A		OTTO OETLIKER
US 10145267 B2		Yokoyama; Takao et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745